Title: Carlo Botta to Thomas Jefferson, 10 January 1816
From: Botta, Carlo Giuseppe Guglielmo
To: Jefferson, Thomas


          
            Signor Jefferson onorando.
              Di Parigi   10 Gennaio 1816 Place St. Sulpice N. 8 au coin de la Rue des Canettes.
          
          Io non so, se nella sua solitudine di Monticello ello si sia qualche volta ricordato di me. Ma so bene, che a me non uscí mai di mente la benignitá, con la quale Vostra Signoría ricevé la mia Storia della guerra d’america. Io le mando quí alligato un mio nuovo Lavoro, che di fresco ho dato alla luce, intitolato il Camillo, o Veio Conquistata. Io lo prego di farle buon viso, non per alcun merito mio, né dell’opera, ma pel reverendo nome di Camillo, e per esser tutta cosa, che tratta di civiltá, e d’indipendenza.
          
            Io lo prego di avermi nel numero de’ suoi piú devoti servitori.
            Carlo Botta
          
         
          Editors’ Translation
          
            
              Honorable Mr. Jefferson.
                Paris 10 January 1816 Place St. Sulpice Number 8 at the corner of the Rue des Canettes.
            
            I do not know if sometimes, in your solitude at Monticello, you have remembered me. But I know very well that the kindness with which you received my history of the American war has never left my mind. I am enclosing here a new work of mine, which I just finished, entitled Il Camillo, o Vejo Conquistata. I ask you to look on it kindly, not because of any merit of mine, or of the work, but on account of Camillo’s revered name, and because it is wholly dedicated to civilization and independence.
            
              Please count me amongst your most devoted servants.
              Carlo Botta
            
          
        